 GENERAL SERVICE EMPLOYEES UNION LOCAL 73General Service Employees Union Local No. 73, affil-iated with Service Employees International Union,AFL-CIO and Andy Frain, Inc. and Allied Securi-ty, Inc. Cases 13-CC-963, 13-CC-990, and 13CC-964November 17, 1978DECISION AND ORDERBy MEMBERS PENELLO, MURPHY. AND TRUESDAI.EOn March 20, 1978, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in response to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge. as modifiedbelow, and hereby orders that the Respondent. Gen-eral Service Employees Union Local No. 73, affiliat-ed with Service Employees International Union.AFL-CIO, Chicago, Illinois, its officers, agents. andrepresentatives, shall take the action set forth in thesaid recommended Order, as so modified:1. Substitute the following for paragraph I(a):"(a) Engaging in, or inducing or encouraging indi-viduals employed by Braniff International Airlinesor any other individual employed by any person en-gaged in commerce or in an industry affecting com-merce to engage in, a strike or a refusal in the courseof their employment to use, manufacture, process.transport, or otherwise handle or work on any goods.articles, materials, or commodities or to perform anyservice; or threatening, coercing. or restraining Bran-iff International Airlines or any other person en-gaged in commerce or in an industry affecting com-merce, where in either case an object thereof isforcing or requiring Braniff International Airlines orany other person to cease using, selling, handling,transporting, or otherwise dealing in the products ofAndy Frain. Inc., or any other producer. processor.or manufacturer or to cease doing business withAndy Frain, Inc.. or any other person, or forcing orrequiring Andy Frain, Inc., or any other employer torecognize or bargain with Respondent as the repre-sentative of its employees unless such labor organiza-tion has been certified as the representative of suchemployees under the provisions of Section 9 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.Respondenl has excepted to certain credibility findings made bs theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibdlit,unless the clear preponde ance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dri Wall Products. Inc. 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefull)examined the record and find no basis for reversing his findings In affirm-ing the Administrative Law Judge's credibility findings with respect to Da-vid l oewenberg. however. we disavow his partial reliance on similar resolu-tions coincerning Loewenberg's credibility made in prior Board cases hbolher Administrative Law Judges.2 In par. 1(a) of the recommended Order, the Administrative Law Judgeprosided. inter aina, that Respondent shall cease and desist from certainactlts ts where an object thereof is "forcing or requiring And) Frain. Inc.. orans other emploser to recognize or bargain with Respondent as the repre-sentatise of such employees under the provisions of Section 9 of the Act."We shall modify the recommended Order to conform to the language ofSec 8(h)(4)(B) of the Act, which proscribes such activity by a labor organi-zation "unless such labor organization has been certified as the representa-tive of such emplosees under the provisions of Section 9 of the Act."Member Murph), contrar) to her colleagues. concludes that the notice-posting requirements of the recommended Order. in addition to the broadcease-and-desist provisions. are sufficient to remedy the unfair labor prac-tices found herein and that an order that Respondent publish the noticeherein il a newspaper of general circulation in the Chicago area is neitherwarranted nor justified. In this regard. Member Murphy points out that shedissented from the Board majority's holdings in previous cases that Respon-dent iolated Sec 8b)t7)((C) of the Act (Generul Service Emplorees Localt monll ,, '1. alfihlated with Service Emplouiees Inlernational Union. A4F(l0 i4 I Sici'uriti S'reice (Co .224 NLRB 434 (1976). and General SericeLimpt lcc, Il , o nLocal iso. 73. affiliated with Service Emploqees Iniernationalt 1 1m. 41. ( 10. 230 NLRB 351 (1977), and concludes that Respondent'sprevious s.lolations of Sec 8(b)(4) do not establish such a propensity todisregard the strictures of the Act as to require the extraordinary remed) ofncwspalper publication of the notice.APPENDIXNo IC'E To EMPI.O(YEES ANI) MEMBERSPOSTED BY ORDER OF THENAIIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunityto present evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act and has ordered us to post this notice.Wli WILL NOT engage in. induce, or encourageany individual employed by Braniff Internation-al Airlines or any other individual employed by295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany person engaged in commerce or in an indus-try affecting commerce to engage in, a strike ora refusal in the course of their employment touse, manufacture, process, transport, or other-wise handle or work on any goods, articles, ma-terials, or commodities or to perform any ser-vice; or threaten, coerce, or restrain BraniffInternational Airlines or any other person en-gaged in commerce or in an industry affectingcommerce, where in either case an object thereofis forcing or requiring Braniff International Air-lines or any other person to cease using, selling,handling, transporting, or otherwise dealing inthe products of Andy Frain, Inc., or any otherproducer, processor, or manufacturer or to ceasedoing business with Andy Frain, Inc., or anyother person, or force or require Andy Frain,Inc., or any other employer to recognize or bar-gain with Respondent as the representative of itsemployees unless such labor organization hasbeen certified as the representative of such em-ployees under the provisions of Section 9 of theAct.WE WILL NOT engage in, or induce, or encour-age any individual employed by Hertz Corpora-tion or any other individual employed by anyperson engaged in commerce or in an industryaffecting commerce to engage in, a strike or arefusal in the course of their employment to use,manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials,or commodities or to perform any service; orthreaten, coerce, or restrain Hertz Corporationor any other person engaged in commerce or inan industry affecting commerce, where in eithercase an object thereof is forcing or requiringHertz Corporation or any other person to ceaseusing, selling, handling, transporting, or other-wise dealing in the products of Allied Security,Inc., or any other producer, processor, or manu-facturer, or to cease doing business with AlliedSecurity, Inc., or any other person, or force orrequire Allied Security, Inc., or any other em-ployer to recognize or bargain with Respondentas the representative of employees unless suchlabor organization has been certified as the rep-resentative of such employees under the provi-sions of Section 9 of the Act.GENERAL SERVICE EMPLOYEES UNION L(OCALNo. 73, AFFILIATED WITH SERVICE EMPLOY!ESINTERNATIONAL UNION. AFL-CIODECISIONSTATEMENT OF THE CASEROBERT A GIANNASI. Administrative Law Judge: Thiscase was heard before me from June 27 through June 30,1977, in Chicago, Illinois. The case is based on a consoli-dated complaint which issued on February 4, 1977, allegingthat Respondent violated Section 8(b)(4)(B) of the Act bycertain conduct directed against neutrals and their employ-ees in two diaputes, one with Andy Frain, Inc. (hereinAndy Frain), and the other with Allied Security, Inc.(herein Allied).' Subsequently, charges were filed in an ad-ditional case, Case 13-CC-990, alleging that Respondentviolated Section 8(b)(4)(B) by picketing the same neutralemployer, Braniff, involved in one of the earlier charges, infurtherance of its dispute with Andy Frain. As a result, anOrder was issued consolidating this case with the outstand-ing consolidated matter.Respondent filed answers denying the critical allegationsin the complaint, and the parties filed proposed findingsand briefs.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I hereby makethe following:FINDINGS OF FACTI THE LABOR ORGANIZATIONGeneral Service Employees Union Local No. 73, affiliat-ed with Service Employees International Union, AFLCIO, herein called Respondent or Union, is a labor organi-zation within the meaning of Section 2(5) of the Act.11. THE BUSINESS OF IHE EMPLOYERSA. The Andy Frain CaseIn accordance with the stipulation of the parties, I findthat Andy Frain, Inc.. has been and is now an Illinois cor-poration engaged in the business of providing personnelfor crowd control, baggage inspection, passenger screening,and other services. During the past calendar year, a repre-sentative period, Andy Frain, Inc., has performed servicesvalued in excess of $50,000 for United Airlines and BraniffInternational Airlines. During the same period of time,United and Braniff have each purchased and receivedgoods and materials valued in excess of $50,000 directlyacross state lines.Although Respondent made no objection to assertion ofjurisdiction in an earlier case involving Andy Frain andUnited Airlines, at the hearing herein, Respondent arguedthat Andy Frain was so "intimately connected" with Bran-iff, the secondary employer herein and an air carrier sub-ject to the Railway Labor Act, that Andy Frain sharesOne of the cases, (ase 13 (CC 963. Inv.olving Andy F rain was settled byagreement on January 24, 1977. Fiow.ever. the settlement agreement was setaside after new charges were filed in Case 13 (CC 964 and the consolidatedcomplainlt issued.296 GENERAL SERVICE EMPLOYEES UNION LOCAL 73Braniff's exemption as an employer under Section 2(2) ofthe Act. I disagree. Although later in this Decision I rejectthe premise of this contention in connection with a sub-stantive defense to the alleged secondary activity, it is quiteclear that even assuming, arguendo. that Andy Frain was aRailway Labor Act employer, as Respondent alleges. theBoard has jurisdiction. Section 8(b)(4) of the Act prohibitsthe conduct of labor organizations with respect to "per-sons" engaged in commerce, even if those "persons" arenot "employers" within the meaning of Section 2(2) of theAct. See Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO (Mansfield Contracting Corporation),205 NLRB 559, 563 (1973); Local No. 16, InternationalLongshoremen and Warehousemen's Union (Citr of Juneau).176 NLRB 889 (1969).'In view of the above, I find that both Andy Frain andBraniff are persons engaged in commerce within the mean-ing of Sections 8(b)(4) and 2(6) and (7) of the Act and thatassertion of jurisdiction herein is warranted.B. The Allied CaseRespondent stipulated that at all times material Alliedwas and is an Illinois corporation engaged in the businessof providing contract security guard services; during thepast calendar year, Allied has performed services valued inexcess of $50,000 for Arthur Rubloff & Co.. and during thesame period Rubloff has rendered services in excess of$50,000 directly across state lines. Respondent also admit-ted that Allied was an employer within the meaning of theAct. Accordingly, I find Allied is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act and a person within the meaning of Section8(b)(4) of the Act and that assertion of jurisdiction is war-ranted.III. THE FACTUAL BASIS FOR THE ALLEGED UNFAIR LABORPRACTICESA. Prior LitigationOn December 27, 1974, in R. R. S., Inc., Security andInvestigation Service Division, Cases 13-CC-836 and 13-CP-277 (unpublished), Administrative Law Judge GeorgeJ. Bott found that Respondent violated Section 8(b)(7)(C)of the Act by threatening to picket, and picketing, neutralclients of R. R. S. with an object of forcing R. R. S. torecognize or bargain with it, although it was not and couldnot be certified under the Act. The Administrative LawJudge further found that Respondent violated Section8(b)(4)(i) and (ii)(B) by threatening to picket, and picket-ing, neutral employees with an object of having them ceasedoing business with R. R. S. and forcing R. R. S. to recog-nize or bargain with it. The unlawful conduct therein in-volved, inter alia, telephone conversations between Re-spondent's attorney, David Lowenberg, and neutral2 Respondent's reliance upon The Wackenhut ( orp.. 203 NL RB 86 1973}.is misplaced. since that case did not deal with the issue of whether an entiitis a "person" for purposes of Sec 8(h)(4) of the Act. the section inollved inthis case.employers. In that case Judge Bott rejected Respondent'scontention that its conduct was based on area standardsobjectives. No exceptions were filed to this Decision. and itwas adopted by the Board by Order dated January 22,1975.On September 23. 1975, in A-I Securitv Service Co., Ad-ministrative Law Judge James 1. Barker found that Re-spondent violated Section 8(b)(7)(C) by threatening topicket A-I Security for recognition at a time when it couldnot file a valid petition for certification. The evidence in-volved Lowenberg telephone conversations with neutralsand Union representatives' concurrent visits to these neu-trals. Respondent was also found to have had a recogni-tional object, despite the fact that it sent area standardletters to A-I Security disclaiming any recognitional object.The Administrative Law Judge dismissed the 8(bX4)(ii)(B)allegations, finding that Respondent had limited its recog-nitional activities to( A-I Security and had assured its clientthat any picketing would be directed to A-l. No picketingoccurred in that case. However, based on Respondent'sviolations in R. R. S. Security, Judge Barker found thatRespondent had a proclivity to violate Section 8(b)(7)(C)and issued a broad remedial order. The Board, with Chair-man Fanning and Member Murphy dissenting, at 224NLRB 434 (1976), affirmed the findings of Judge Barkerbut limited the breadth of the Order, stating that the evi-dence at that time failed to establish "proclivity" to violateSection 8(b)(7)(C) of the Act.In November 1976, the parties to the present proceedingwere involved in a proceeding before Administrative LawJudge Walter Maloney. On November 8, 1976. Respondentwithdrew its answer in Case 13-CC-942 (Andv Frain, Inc.)and Cases 13-C-947 and 13-CP-327 (Allied Securitv Inc.)and agreed to the issuance of a 10(1) injunction. On No-vember 29, 1976, Judge Maloney found that all complaintallegations were deemed admitted and accordingly foundthat Respondent violated Section 8(b)(4)(ii)(B) by threat-ening to picket United, a customer of Andy Frain. with theproscribed cease-doing-business and recognitional objectsand Section 8(b)(4)(i) and (ii)(B) by threatening to picket,and picketing, other neutral customers of Allied and Hertzwith the proscribed cease-doing-business and recognitionalobjects. Exceptions to this decision were filed by both Re-spondent and the General Counsel, and on June 21, 1977,the Board affirmed the decision. Members Jenkins andWalther, with Member Murphy dissenting, also agreed thatRespondent's threat to picket and picketing of Allied wasviolative of Section 8(b)(7)(C). 230 NLRB 351 (1977).3O(n Jul 25. 1977. in .Itanaigement Safeguards. Inc., 13 CA 15928. Ad-ministrative law Judge Robert C. Batson found that Respondent siolatedSec 8(b)( I A) and (2) of the Act when Respondent requested and acceptedrecognition from the emploer when it did not represent a majorits of thecormpany's employees and subsequently entered into and enforced a collec-sive-bargaining agreement with a union-securitS clause. lie concluded that.because of Respondent's past conduct and its violation of the settlementagreement in Case 13 CC 963 herein. the Region did not act improperly inrefusing to take an informal settlement in that case On the basis of Respon-denl's past conduct, as well as its siolation In the case before him. JudgeBaltson found that Respondent exhibited a "prochvity" to violate the Actand issued an appropriate cease-and-desist order No exceptions were takento this Decision, and on September 9. 1977. the Board aidopted it297 DECISIONS OF NATIONAl LABOR RELATIONS BOARDB. The Andy Frain Dispute1. BackgroundAndy Frain, Inc., which has been in existence since1924, provides personnel to enterprises to perform as ush-ers, doormen, chauffeurs, hostesses, badge checkers, bag-gage inspectors, and wheelchair attendants. Since about1970, Andy Frain has recognized Local 236, Service Em-ployees International Union, as the exclusive representa-tive of its employees. In August 1972, Local 236 and AndyFrain executed an addendum to the then-existing contractwhereby the classification of baggage inspectors was in-cluded in the recognition clause of the contract as an accre-tion to the existing unit. This classification covered the em-ployees of Andy Frain who performed various functionsfor certain airlines at O'Hare Airport in Chicago.Andy Frain is to be distinguished from Andy Frain Se-curity Services, Inc., a separate corporation that has beenin existence since about 1967. This company providesguard services to various enterprises but does not employpassenger screening employees or other employees whowork at O'Hare Airport. Andy Frain Security Services,Inc., is party to a master contract with Respondent. Thecontract's recognition clause covers guards "who are per-manently assigned to fixed positions at a customer's prem-ises ...regardless of the particular job classification ortitle" in the Chicago metropolitan area.About August 1975, David Loewenberg, Respondent'scounsel, had a conversation with Michael Frain, presidentof Andy Frain. Loewenberg said that there was a matter ofurgency concerning the airport about which he wished totalk to Frain, and they agreed to meet in person. Three orfour days later, Loewenberg met with Frain at AndyFrain's offices. Loewenberg stated that the Andy Frainpersonnel at the airport were guards and that, therefore.they had to belong to Respondent. According to Frain,Loewenberg also may have mentioned that he consideredthat Respondent's contract with Andy Frain Securities Ser-vices, Inc., already covered the employees at the airport.Frain objected and stated that they were not guards andthat they were members of Local 236. He suggested thatLoewenberg discuss the matter with Local 236. Loewen-berg said that the issue involved only Respondent andAndy Frain. Loewenberg then asked Frain to sign a con-tract covering the employees at the airport, but Frain re-fused. Loewenberg responded by saying that if Frain didnot sign a contract, he would have to take "appropriateaction." Frain asked what Loewenberg meant by that, andLoewenberg responded that "he would have to put picketsat the airport." Loewenberg further stated that since, in hisview, the employees were guards, they had to be licensedby the State of Illinois.About the same time, Frain received a call from HarryKirshenbaum, Respondent's Director of Staff Activities.Kirshenbaum stated that the airport employees wereguards and had to belong to Respondent. Frain again ob-jected to that assertion. Kirshenbaum said he wanted Frainto sign a contract covering those personnel and that, ifFrain did not, he would have to take action on behalf ofRespondent. Picketing was mentioned. Kirshenbaum saidthat if Frain agreed to transfer the employees to Respon-dent he was sure Respondent could "work it out" so thatAndy Frain was not hurt financially.4On September 17, 1975, Loewenberg sent a letter toFrain charging that Andy Frian was failing to abide by thecontract between Andy Frain Security Services and Re-spondent because the contract was not being applied to theairport employees. Loewenberg continued by stating, "Sothat there can be no misunderstanding as to what Local 73desires with respect to both items, it is our contention thatany person performing duties at the airport is covered byour agreement." Loewenberg then again claimed Respon-dent was the bargaining agent of the employees and re-quested certain information. Loewenberg contended in theletter that even though the employees may have had non-guard responsibilities in addition to guard responsibilitiesthey were nonetheless covered by the contract with Re-spondent. Loewenberg concluded by asserting that all theterms and conditions of the contract must be applied to theairport employees.On December 12, 1975, Andy Frain, through its attor-ney. responded to Loewenberg's letter by informing himthat the baggage inspection employees at the airport werecovered by a contract with Local 236 and that, therefore,Andy Frain could not recognize Respondent. By letter dat-ed December 16, 1975, Loewenberg responded to the AndyFrain letter. Loewenberg stated Respondent's "contention"that Andy Frain had a contract with Respondent whichcovered the airport employees. He also stated that Respon-dent would "take whatever steps are necessary to enforceour contract with your client."2. The Braniff incidentsBy letter dated December 30, 1976, Braniff notifiedAndy Frain that, effective January 31, 1977, Andy Frainwould provide the passenger screening services for Braniff,replacing Guardsmark Services, which had previously per-formed this work for Braniff. At about the same time,Guardsmark was informed that Braniff would no longer beusing its services.Shortly thereafter, on or about January 5, 1977, RodRuppel, manager of passenger services for Braniff atO'Hare, received a telephone call from Loewenberg. Loew-enberg asked if Braniff was planning to terminate its con-tract with Guardsmark and use Andy Frain. Ruppel saidthat there was such a possibility and asked why Loewen-berg was interested. Loewenberg responded by asking ifRuppel realized that if he used Andy Frain he would be"in violation of what State Attorney Carey was investigat-ing." Ruppel said he did not want to get into any uniondisagreements, to which Loewenberg replied that he was acounsel representing Respondent. Loewenberg continuedby asking Ruppel if he would hire a concern and jeopar-dize the passengers knowing that they were not "in compli-ance," apparently referring to the state licensing statute.Ruppel said that he would not but that Andy Frain hadrepresented itself as a certified screening organization.4 Kirshenh;baim did not testify.298 GENERAL SERVICE EMPLOYEES UNION LOCAL 73Loewenberg said. "Well. the' are not. If you go with And,Frain. we are going to picket Braniff and pass out pam-phlets to the passengers stating that Braniff is hiring a con-cern that is not in compliance." Ruppel asked if Loewen-berg was sure he could do this, because it had to be clearedwith the airport management. Loewenberg said he couldby simply getting a permit. After some further conversa-tion. Loewenberg asked. "Why don't you cooperate withme because TWA and United cooperated with me." Rup-pel said he didn't know what "their policies were." and theconversation ended.5On May 3. 1976. Respondent wrote Andy Frain statingthat Andy Frain did not meet area standards for the em-ployment of guards. Respondent claimed that the letterwas being submitted "for the sole purpose of determiningwhether your Company meets area standards." The lettercontinued. informing Andy Frain that it was necessary torespond to the letter promptly if it did meet area standardsin order to avoid "lawful area standards picketing" andthat unless Andy Frain responded in 10 days Respondentwould conclude that Andy Frain did not meet area stan-dards and would "take appropriate action." The letter ac-knowledged the existing contract with Local 236 but stat-ed, "our object in pursuing this matter is not for thepurpose of attempting to organize or represent your em-ployees." Andy Frain responded to this letter by letter dat-ed May 7, 1976, stating that its current contract with Local236 met area standards for all classifications and referringRespondent to Local 236.About a month later. Booker LaGrone. a representativeof Respondent, had a conversation with Michael Frain atAndy Frain's office. LaGrone said he felt sure he could behelpful in working out an agreement with Local 73 if AndyFrain simply agreed to transfer coverage of its airport em-ployees, who at the time numbered 200 to 250, to Local 73.On about June 30. 1976, Loewenberg met with MichaelFrain. Loewenberg stated that Respondent was the Unionthat had to represent the Andy Frain employees at the5 The above is based on the candid testimons of Ruppel. most of whichwas corroborated by Locwenberg. Loewenberg admitted that he calledRuppel. and he testified that Ruppel confirmed the rumor that Andy Frainwas going to be hired to do the securitbwork for Braniff. Loewenherg toldRuppel that there was a lawsuit pending by the Stale's Attorney that AndsFrain was unlicensed. Loewenberg admitted that he asked Ruppel to holdoft doing business with Andy Frain until the licensing question was re-solved. Ruppel responded that he was not concerned and that Andy Frainwas going to do the security work. Loewenberg told Ruppel that if Braniffretained Andy Frain Respondent would leaflet the patrons of Braniff andadvise them that they were using an unlicensed carrier.The only significant conflict is Loewenberg's denial that he threatened topicket Braniff. I credit Ruppel. who appeared to me to be a reliable witnesswhose testimony was unimpeached and detailed. The testimon. concerningthe threat to picket is consistent with Board findings that Loewenberg madesimilar threats in two prior cases. R. R. S. Inc.. and A-i Securnr-. supra.Indeed. Loewenberg's testimony was reJected by Administrative Law JudgeBarker in A-i Security (224 NLRB at 444. fn. 9). Moreover. Loewenberg'stestimony seemed more tailored to supporting Respondent's litigation theo-ry than to candidly describing the events about which he testified. Forexample. Loewenberg testified that he could not have used the work "pick.et" because he had made the "mistake" of using that word before in theUnited Airlines matter. Yet Loewenberg apparently had made the same"mistake" in two earlier cases. and Respondent did actualls picket Braniff.lending further credence to the fact that Loewenberg did indeed make thethreat as Ruppel testified.airport. and he once again demanded that And, Frain signa contract covering those employees. Frain said that if hedid not sign a contract with Respondent he was certainLocal 236 would charge Andy Frain with breach of con-tract. since the employees were alread, covered b, Re-spondent's sister local. Kirshenbaum. who was also pres-ent. then stated that Respondent would be willing toindemnify Andy Frain against an) claims bs l.ocal 236.Frain asked about the contents of a contract. The unionrepresentatives had a conference and then said that if theconversation on the contract were to continue. it wouldhave to be an off-the-record type of conversation. Frainrejected this suggestion. Before the meeting ended. Loew-enberg said that he had information that the State'sAttorney's office was going to place charges against AndyFrain. apparently for noncompliance with the state licens-ing statute. unless this matter was settled. Frain then saidthat he could not Understand how the State's Attorne)'soffice would get involved in what appeared to be a uniondispute.63. The picketing at Braniff's ticket counter at O'HareAirportOn May 31. 1977. Union Agents Wesles and Piecos ap-peared at the Braniff ticket counter located at O'Hare Air-port. Piecos displayed a sign about 24 inches by 36 incheswhich was carried on his chest and held by a string aroundhis neck. The sign displayed by Piecos read as follows:NOTICE TO PATRONS OF BRANIFF AIRLINES ANDY FRAIN IN('GUARIDS EMPLOYED BY THE ABOVE COMPANY ARE NOT BEINGPAID THE PREVAILING AREA STANDARDSOUR ONLY DISPL TE IS WITH THE ABOVE COMPANYWE HAVE NO DISPUTE WITH ANY OTHER EMPLOYER AT THIS LO-CATIONGENERAL SERVICE EMPLOYEES UNION LOCAL ?73Piecos was located about 20 to 30 feet from the Braniffticket counter. and he patrolled the area by walking backand forth.7This occurred in plain view of the Braniff em-ployees who work at the ticket counter issuing tickets.checking baggage. and assigning seats.With the exception of the June 1976 conversation between Frain andLaGrone. all of the above evidence stands undenied. Although Respondentcalled Loeenberg to testify. it failed to question him concerning theseevenls. Kirshenbaum was not called to testifs. Moreover. the above lesti-mon. was unimpeached and is logicall5consistent.I also credit Frain's version of the June 1976 conversation with LaGroneIt is consistent with the entire sequence of events. and Frain impressed meas a straightforward and reliable witness. LaGrone's testimons. on the otherhand. is not credible. For example. it seems incredible that Frain would askLaGrone who Loewenberg was. as LaGrone testified Also. LaGroneglossed over key parts of the consersalion when he testified that Frain said"in regard to sou know. somethine."Wesles testified that neither he nor Piecos walked back and forth infront of the Braniff ticket counter However. this testimons is clearls Incor-recl. The pictures taken on this and other occasions and received into csl-dence clearly show both Piecos and Wesley walking back and forth in frontof the Braniff ticket counter. In view of this. and because neither witnessimpressed me as candid or reliable in his demeanor. I discredit their testi-mon, where it conflicts with that of other witnesses.299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAndy Frain's baggage and passenger screening employ-ees for Braniff flights were situated in another corridor ofthe airport some three city blocks away from the Braniffticket counter: those checking Braniff passenger baggagewere one floor below.Thereafter, on June 2, 1977, Piecos again appeared at thesame location with the sign, and he patrolled the area,again with the assistance of Wesley. Piecos also appearedwith the sign on June 7, 9, 10, 16. 17, and 21. On June 17,the sign was modified so that the portion which read "No-tice to Patrons of Braniff Airlines" was deleted.At various times leaflets were distributed concurrentlywith the picketing. One such leaflet, addressed to the pa-trons of Braniff, discussed Respondent's concern over thewages paid by Andy Frain to its employees. Earlier, begin-ning about February 1, 1977, Respondent had distributedvarious other leaflets at the airport. These dealt with a con-cern that Braniff's "security contractor." Andy Frain, Inc.,was not licensed under Illinois law. In February 1977,Andy Frain registered under Illinois law.C. The Allied DisputeI. BackgroundAllied performs uniform security services for businessesin the Chicago metropolitan area, as well as private investi-gatory and security consulting work for individuals andcorporations. Allied maintains its business office at 1130Garfield Street, Oak Park, Illinois, where it interviews,hires, schedules, trains, and pays its employees, bills itscustomers, and receives all business supplies. Allied re-ceives no deliveries at any location other than its Oak Parkoffice in the Chicago area.Since May 1972, Respondent has repeatedly attemptedto have Allied sign a contract with it. By letter dated May30, 1972, Union Representative Les Carter stated, "For anumber of months, I have made repeated visits to youroffice concerning our request to obtain recognition as theunion bargaining agent for your employees." The lettercontinues, noting that George Wilson. an Allied official,claimed throughout these contacts that he had no authorityto "discuss terms of a union contract" but would arrange ameeting when Allied's president came to Chicago. The let-ter also states:We have no alternative other than to notify the publicand your clients that a labor problem exists betweenyour company and this union, and we will urge ev-eryone to support the working men and women ofChicago by insisting that work performed should meetunion standards.Carter ended the letter by stating "I am sorry that we havebeen unable to resolve our problems in a peaceful manner"and noting that he was still prepared to meet with Allied.In 1973, the Respondent had two meetings with Alliedofficials in an attempt to secure a contract. Jack Carpenter,Allied's regional manager at the time, testified that the firstof these meetings took place in April 1973 in Respondent'soffice. Present were various Allied officials and officials ofRespondent, including Irv Kurasch. The Allied officialsmade inquiries about the terms of the contract or agree-ment which Respondent had previously presented to Wil-son. They mentioned that Allied had three clients, includ-ing Skill Corporation, which would not employ a unionguard force, whereupon Kurasch assured them that thesethree could be excluded from any agreement signed. Car-penter then asked Kurasch where the employee pledgecards were, and he stated that it was not his understandingthat a vote had been taken. Kurasch's reply was:They' didn't do it that way in Chicago. ..the normalthing was to solicit the companies and the companywould sign the agreement with the union and then theguards would automatically fall into the union at themanagement's direction.After discussing how the parties had reached the stage of awritten agreement, Carpenter asked why Allied had beencontacted. Kurasch replied that a number of Respondent'smember agencies had complained that Allied was solicitingsome of their accounts and had been successful in obtain-ing one. When Allied inquired of what benefit it would befor them or anyone to join the Union, Kurasch replied thatRespondent tries to protect its members "when they hearthat a non-union agency is soliciting a union account, theygo to the prospective client and they present him a list ofall the member agencies." Carpenter asked the purpose ofpresenting an approved list, and Kurasch replied, "Well,they usually get the message." Carpenter then asked whathappened when a firm refused to sign an agreement withRespondent, and Kurasch stated, "Well, we picket them...we usually picket some of their clients and they usual-ly lose the business." After Carpenter explained that Alliedwanted to analyze the proposed agreement prior to anothermeeting, he asked Kurasch what would happen if theycouldn't agree. Kurasch said, "Well, naturally we'll picketyou."On July 31, 1973, Allied officials again met with Respon-dent's officials, including Les Carter and Irv Kurasch. Ku-rasch opened the meeting by stating, "Well, finally we arehere. Let's wrap this whole thing up." At that point,Allied's labor attorney made a statement telling Respon-dent that he had advised Allied not to sign the contractbecause he believed it was an illegal agreement. Kuraschreplied, "What the hell does that mean?" When Carpenterinformed him that Allied was not going to enter into anagreement with Respondent, Kurasch jumped up andpounded his fist on the table and said, "God damn, whatthe hell?... all these months we have been waiting forthis?. ..We are going to put you out of business." Car-penter explained that Allied was not going to sign a con-tract with Respondent. Upon leaving this meeting, Ku-rasch looked at Carpenter and said, "You know what weare going to do."Respondent's next communication with Allied was byform letter dated August 27, 1974, in which Respondentrequested wage and fringe benefit information from allnonunion guard agencies in Chicago. This letter was signedby Respondent's attorney, David Loewenberg. Althoughthis letter claimed that it would not be necessary for Re-spondent to take further action against companies it con-sidered in compliance with area standards, it stated:300 GENERAL SERVICE EMPLOYEES UNION LOCAL 73If we do not hear from you within 72 hours of the dateof this letter, we can only assume that you choose notto answer this inquiry and we shall proceed to imme-diately advise customers of your substandard wageand beniefit rates and take whatever action is neces-sary to alleviate this situation.On September 6, 1974, Allied's counsel responded toLoewenberg's letter requesting wage information, statingthat it believed that Respondent was still interested in rec-ognition.On July 6, 1976, Respondent sent out another "areastandards" letter to Allied stating "We have reason to be-lieve that your company does not comply with area stan-dards in the employment of guards in this area." This lettergave Allied 10 days to reply in order to avoid "lawful areastandards picketing" but again admonished that failure toreply would lead Respondent to conclude that Allied wasnot in compliance and therefore "to act accordingly."2. The Hertz incidents in September 1976The Hertz car rental facility at O'Hare Airport employssecurity guard services to check all vehicles leaving its lotfor authentic paperwork on a 24-hour-a-day, 7-day-a-weekbasis. Prior to September 15, 1976, Hertz used the guardservices of Knight Patrol and effective that date changedits security services to Allied. The security guard stationedat Hertz is located in a booth adjacent to the Hertz exitgate. The exit gate is approximately 360 yards distant fromthe Hertz entrance.On August 18, 1976, while Hertz was using the servicesof Knight Patrol, Patricia O'Brien, Hertz city manager atO'Hare Airport, received a phone call from Respondent'sagent, Charles Bonesz, who identified himself and askedO'Brien if she was aware that Knight Patrol and Allied(whom Avis was using at the time) were not meeting "areastandards." O'Brien asked what that meant, and Boneszreplied that it involved pay and benefits. Bonesz also men-tioned that Hertz would be picketed but stated that thepicketing would be directed against the security service,not against Hertz. Bonesz also told O'Brien that Respon-dent was not interested in getting new members and that italready had enough members.On September 1, 1976, O'Brien sent a letter to KnightPatrol informing them that their services would be termi-nated as of September 15, 1976. On September 13, 1976.O'Brien received a phone call from loewenberg, who iden-tified himself as general counsel for Respondent. Loewen-berg informed O'Brien that Knight Patrol was "coming into work things out" and that Allied was not, and he repeat-ed this a number of times throughout the conversation.O'Brien inquired what the area standard was, and Loewen-berg told her it was $3.60 per hour, including fringes.Loewenberg asked where the guard booth was located, andO'Brien informed him that it was located at the Hertz exitgate. Loewenberg then asked O'Brien when Hertz wasmaking the changeover in guard services, and O'Brien toldhim it would be that Wednesday, September 15. Loewen-berg stated that there would be possible picketing, that thepicketing would be directed at the security service, not atHertz, and that it would take place at the guard booth.O'Brien replied that she hoped the picketing would notinterfere with her business, and Loewenberg replied to theeffect that some people do not like to cross picket lines.On September 22, 1976, just I week after Allied tookover the security work at Hertz, O'Brien was visited byRespondent's agent. LaGrone. LaGrone told O'Brien thatRespondent would be picketing her location. Hle askedO'Brien if she had spoken to anyone from Respondent be-fore, and O'Brien told him that she had spoken to Bonesz,.who told her that Respondent was not interested in newmembers. LaGrone replied, "That's not quite true. We dohave 18,000 members, and we are always interested in new'members." LaGrone asked O'Brien where the guard boothwas located, and she told him it was at the exit gate. La-Grone stated that Knight Patrol had "come in and workedthings out" and that Allied had not. Then laGrone toldO'Brien a "story" about a woman he had visited the previ-ous da\ who was in a position similar to O'Brien's and thatRespondent was going to picket her. LaGrone continued,stating that this woman asked him if Respondent wouldgive her a few days, since she did not want to be picketed,and that she would try and find a way of working it out soshe could avoid the picketing. LaGrone told O'Brien thatthere were about 80 security services which met area stan-dards in the phone book, and that he would not suggestwhich one to use, but there were others which met areastandards. LaGrone also told O'Brien he was sorr: to seeher in the middle of this, since his problem was with thesecurity service, not with Hertz. O'Brien stated that shehoped the picketing would not interfere with her business,and l.aGrone replied that some people do not like to crosspicket lines.After LaGrone left her office, O'Brien called an officialof Allied and told him she was told that Hertz would bepicketed. Respondent did not picket at the exit gate on thatdate, but two cars owned by Respondent's agents wereparked at the entrance gate, and six or seven individualswith picket signs appeared at the entrance gate to the Hertzfacility. These individuals walked back and forth of theHertz entrance gate carrying picket signs. TIhe entrancegate is used by Hertz customers and employees.In the early afternoon, while Respondent's pickets wereat the Hertz entrance gate, John Bettini, Hertz assistantcity manager at O'Hare, saw a car carrier truck parked onthe road in front of the Hertz entrance gate. Bettini noticedthat the driver of the truck was out of the truck talking tosomeone, and that his truck was blocking the passage ofHertz customers and the courtesy buses belonging to Hertzand other car rental companies. Bettini went to the Hertzentranc- and approached the truckdriver. who was en-gaged in a conversation with LaGrone. Bettini asked thetruckdriver what the problem was, and the truckdriver,who was delivering new cars to Hertz, asked Bettini if anyof his employees were on strike. Bettini stated that none ofhis employees were on strike and that Hertz did not haveany labor problems. At this point LaGrone protested, "butyou do have a labor problem here." Bettini replied. "No,we don't. None of our employees are engaged in anystrike." The truckdriver stated that he could not cross thepicket line and enter the Hertz lot if any of their employees301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere on strike. Bettini assured the driver that none of his agents at the same location at the Hertz entrance gate. Theemployees were on strike and directed the driver into the same signs were posted in the window and windshield ofHertz lot. the cars. Respondent's agents remained at the Hertz en-After the driver entered the Hertz lot, Bettini and La- trance gate on this occasion until about 4 p.m.Grone had a further conversation at the Hertz entrance Respondent's agents returned to the Hertz facility at ap-gate. LaGrone asked Bettini why he had approached the proximately 8 a.m. on December 27, 1976, and stationedgate and Bettini replied that he saw a traffic problem and themselves and their cars at the same location at the Hertzwanted to find out what the problem was so he could cor- entrance gate. The same signs were posted in the windowrect it. Bettini credibly testified as follows: and windshield of the cars. O'Brien credibly testified that itHe had told me that he wanted to make people aware was on this occasion that Bonesz' car was parked too closeof the problem that we had there. I told him we didn't to the entrance gate, making it difficult for buses and carshave any problem. He told me that we did have a to enter the Hertz lot. She approached the entrance gateproblem, and our problem was with the security ser- and asked Bonesz to move his car back, explaining that itwas difficult for buses and cars to enter the lot. Boneszdirectly at to e guard shack] weren't brothers or moved the car a few feet, and O'Brien requested that heweren't union men. ..he told me he wanted to make move it a little further, since traffic was backing up and thethe other people coming in aware of that problem. location of Bonesz' car was still creating entry problems forHertz buses. Bonesz refused to move his car any further,stating that O'Brien should call the police if she wanted itRespondent continued its picketing at the Hertz entrance moved. O'Brien called the police, and Bonesz' car wasgate after Bettini left.8moved across the road facing the Hertz entrance gate, andthe sign was placed in the front windshield. O'Brien also3. The December 1976 and January 1977 picketing testified that she noticed Respondent's agents at the en-trance gate the next day, December 28.9The evidence reveals that on three of four occasions in On two or three occasions during the December picket-late December 1976 Respondent's agents, Bonesz, Wesley, ing, Bonesz photographed or appeared to photographand Workman, picketed and handbilled at the entrance Hertz employees and customers entering the Hertz facilitygate of the Hertz facility at O'Hare. On or about December through the entrance gate. On one day he did this the en-22, 1976, Respondent's agents arrived at Hertz about 10 tire day, photographing a Hertz courtesy busdriver whoa.m. and parked two automobiles at the entrance gate: the was transporting customers as well as the customers them-car belonging to Wesley was parked about 5 feet east of the selves. According to O'Brien, on one day he also raised aentrance gate, and the car belonging to Bonesz was parked camera pointed to her as she approached the entrance gatejust west of the entrance gate. Bonesz' car had a sign post- and appeared to be taking her picture.ed on its side window, and Wesley's car had a sign posted On January 24, 1977, Hertz established reserved gates aton its front windshield. These signs were placed so they its O'Hare facility and posted signs so designating its gates.were visible to all individuals entering the Hertz lot and The sign at the entrance gate stated that the gate was to bebore the following language: used by Hertz customers, employees, and vendors and notALLIED SECURITY by Allied and its employees. The sign at the exit gate statedthat this gate was to be used for Allied and its employees.Since that date, Allied employees have used only the exitGuards employed by the above company are not gate at Hertz facilitybeing paid the prevailing area standard. Our only dis- gate at Hertz facility.betg paidw the prevailing area standard. Our only dis- Respondent's agent, Bonesz, testified that he appeared atpute is with the above company. We have no dispute the Hertz entrance gate on at least five occasions in Janu-ation isth appny other employer at this location. Your cooper- ary 1977. On these occasions Respondent's agents parkedtheir cars and displayed their signs in the same manner asGeneral Services Employees Union they had in late December.Local 73 On January 26, 1977, Respondent's agents returned,SEIU AFL-CIO parked their cars, and displayed their signs at the entrancegate. They also passed out leaflets and "milled around" theThe cars remained parked at the entrance gate for 3 or 4hours, and Respondent's agents alternated sitting in entrance gate. At no time on January 26 did the agentsWesley's car and getting out of the car to hand leaflets to appear at the exit gate. There was no picketing betweenHertz customers entering the Hertz lot. Respondent's January 26 and March 16, 1977, when Respondent's agentsHertz customers entering the Hertz lot. Respondent's again appeared at the Hertz facility at the exit gate.o-agents returned to the Hertz facility at approximately Ip.m. on December 23, 1976, and stationed their cars and Bosncsz testimony is not substantially different from that of O'Brien. Tothe extent there is an inconsistency between O'Brien's and Bonesz' accountsS The above is based on the testimony of O'Brien and Beitinl. sshom I of the conversation. I credit O'Brien. She recalled the specifics of the con-have found to be reliable and candid witnesses. O'Brien's testimonN regard- versation and candidly stated that Bonesz voluntarily moved his car a fewing the phone conversations with Loewenberg and Bonesz stands uncontra- feet. On the other hand. Bonesz admitted he dicd not recall the conversation,dicted. LaGrone did deny and contradict certain aspects of their testimony. denied any voluntary action on his part, and exhibited a clear hostilityHowever. I found his testimony not to have been as specific or as candid as toward O'Brien. stating, "I think her idea of moving the cars was some placethat of Bettini and O'Brien and, as I have indicated before. I did not find around Central and Madison."I aGrone to be a credible witness. 0 Respondent's witnesses Wesley and Piecos testified that the) last ap-302 GENERAL SERVICE EMPLOYEES UNION LOCAL 73IV DISCt SSION ANI) ANAL.YSISSection 8(b)(4)(i) and (ii)(B) of the Act essentially pro-hibits inducement of neutral persons to stop work and re-straint or coercion of neutral persons with the object offorcing a cessation of business between a neutral and onewith whom the offending union has a dispute.These provisions reflect "the dual congressional ob-jective of preserving the right of labor organizations tobring pressure to bear on offending employers in pri-mary labor disputes and of shielding unoffending em-ployers and others from pressures in controversies nottheir own." N. L. R. B. v. Denver Building and (Construe-lion Trades Council, 341 U.S. 675, 692. Thus, a union ispermitted to picket a primary employer with whom ithas a labor dispute but runs afoul of Section 8(b)(4) ifit pickets or threatens to picket a neutral employerwith a proscribed object of enmeshing the neutralemployer in a controversy not its own.It is unnecessars ito find that the so, hobject of picketittg 1s unI;:ti-ful; an unlawful object is enough. A L.R B I D)nivr Buddlirn .il(C ontruclion Irades ( ,ou.til, 341 t.S. 67. 688 (t89: ; L R?.B I .lADrietIe & DairL Liplp )t'uc I1, ,o1 l f , t i ,i 5s4. /IBf 10hl lit h,Farmns. Inc]. 341 F.1 2d 29. 32 (( A 21. cert denired 382 t S Xlh1h I. R B. .MilA Brgon Drivers' I in / 5 t /Pit re l//A 1 s, tOrion]/. 355 F.2d 326, 329 (( A 71: ,S n iorA Wfle,', f ,t,t %,, 6I[A'te York lierald 7rlbunt. hi,] S .1 R H. 310 i Id 371. t72(C-A. )D.C.)General Teamsters, Warehousenmen and Dair AEnmplolveesUnion Local 126, affiliated wirth the International Brother-hood of Teamsters, Chauffeurs, Warehousenien and HItelpersof America, el al. (Ready Mixed Concrete. Inc.), 200 NI RB253, 254 (1972).The General Counsel asserts that Loewenberg's state-ment to Braniff's representative Ruppel in January 1977was a threat to picket and thus violative of Section8(b)(4)(ii)(B) of the Act and that the subsequent picketingof Braniff's terminal at O'Hare airport was both an induce-ment and coercion and thus violated subsections (i) and (ii)of Section 8(b)(4)(B). The General Counsel draws on back-ground and other evidence to show that the primary dis-pute herein was between Respondent and Andy Frain andthat it was essentially a dispute whereby Respondentsought recognition as the representative of Andy Frain em-ployees at a time when Andy Frain recognized anotherpeared at the Hiertz fjililt a.nd u lent ti the cxlt i[le III Ji.,lIIr. 197 " .IId nl, lin March Hlowever. I do noll credit their testinoltis For esClllple. \c,\lcteslified and Piecos agreed -that he spoke oii ar ullidentified plhtIe 'ftlcerwho limited his picketing at the cxit gate. 'et he adilitted he did n1t CepIlrtthis alleged encounter to Respondent's altornrit. ae. he norlt.llx tih c s hCiihe has a confrontationl with the police Fiert7 official (O'Brien testified ihIitshe saw Respondent's agents at the exil Late in Ma.rch 16 ter tleilitlln nIIthe whole was motre credible Ilthan that of SSeshles and Ple,,i .iand sihe ilaldea contemporanenous notiatlon f Ihe d.ate She also Itctiflld that ihelc ;.. a.female guard on duti for Allied )in thai dal, She u. i cortlhurc.lel d bhdocumentary esidence thait Ihere was nto x mian enipl, cc of i.licd oirk-mig at the hertz facility during the ucek oif Januarir 26 at the tinte RKespol-dent's agertis were allegedls .t the csit eatte I hi, refute, tihe eltillloti ofWesle) that a woma;n gualrd Uas presitt (oil tie lat dat.le thl.l RespIlideiappeared at the Hiert. facilits and confirmt that the date u,. \. li,.h It. aO'Brien testifiedunion as representative of these employees. The GeneralCounsel thus asserts that an object of the pressures placedupon Braniff was to force a cessation of business withAndy Frain and recognition of it by Andv Frain. The G(en-eral Counsel also alleges that Respondent violated Section8(b)(4li) and (ii)(B) by picketing at the entrance gate ofHertz, a neutral employer, in December 1976 and January1977 with an object of forcing a cessation of business be-tween Hertz and Allied and obtaining recognition fromAllied. For the reasons set forth below. I find that a pre-ponderance of the evidence herein supports the complaintallegations.A. The Braniff IncidentsAs I have found, the credited testimony shows that Re-spondent's agent Loewenberg told Ruppel, the representa-tive of a neutral with whom Respondent had no dispute,that if Braniff contracted with Andy Frain "we are goingto picket Braniff." Such threats to picket a neutral are vio-lative of Section 8(b)(4(ii)(B) if an object is unlawful. SeeGeneral 7Teamsters, W/arehouse and Dairy Employees Union,Local 126 (Ready Miled Concrete. Inc,), supra at fn. 2.An object of the threat was clearly an effort to force acessation of business between Braniff and Andy Frain. Theevidence shows that Respondent has long sought to repre-sent Andv Frain's airport employees. The threat to Braniffdid not state the picketing would be limited to Andv Frainor its operations. The threat also came shortly after Braniffhad announced its intention to cease using Guardsmark, afirm swhich had a contract with Respondent to conductpassenger screening services. and instead to use And)Frain, whose employees were not represented by Respon-dent. l.oewenberg admittedly asked Ruppel to hold off us-ing Andy Frain until an alleged licensing dispute was re-solved. lie also implored Ruppel to cooperate with him asother airlines had done. In this context, cooperation couldonly mean interference with the business relationship be-tween Braniff and Andy Frain. Accordingly, whatever thenature of the primary dispute between Respondent andAnd' Frain, Respondent's object was to force Braniff., aneutral. to cease doing business with Andy Frain in orderto further Respondent's dispute with Andy Frain."I now turn to the May and June 1977 activity by Re-spondent's agents at the Braniff ticket counter at O'Hareairport. The evidence shows that Respondent's agents dis-played placards on their bodies and patrolled the area infront of the ticket counters. The General Counsel allegesthat this activity was picketing and thus an unlawful in-ducement and coercion under subsections fi) and (ii) ofSection 8(4)(B). Because the agents also distributed leafletson these occasions. Respondent contends that this wasleafleting rather than picketing and that the purpose of theplacards was to distinguish the Respondent's agents from4I he ;d1o .I rIdIte I1h x1111 s i tII uiIihJ el eof CasIe I ( ( 9631 a, scltIcd h icreeeileni iof lil pot iic, I lie etctlement agreme ntt pror tiled IhatRc'lpoldlenr t oiuld nlolt threlln,. coercr .or re'tr;aln ain person In Niolatlonif St,. (hH)(4)) hi, i .er. e the sciele niilt ..s set alide bh the RegiionalD)clolll.r hen til h (Ocnie.l] (i ,Oll zc] lcN td il shseqtien: soniplallni III \CclIf [I\ dilxp tltl(!11 Of tile Llhd I l]C [ lonpiplint illegations sxIhillch i effectcoin lield .a hleacth of the igrecrtient I find thit Ihc selemtient .aCreecn iiatIs pr,i~crlx set aildc303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother groups soliciting at the airport. Respondent relies onTeamsters, Local Union No. 688, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Levitz Furniture Company of Missouri.Inc.), 205 NLRB 1131, 1133 (1973), where the Board foundthat the distribution of handbills in the circumstances ofthat case did not constitute picketing within the meaning ofSection 8(b)(7)(C).I find Levitz distinghishable, and I also find that thefacts herein show that Respondent's agents were picketingat Braniff's ticket counter. Here. unlike the case in Levitz,the evidence shows that Respondent's agents patrolled thesite with signs. Moreover, Loewenberg had threatened topicket Braniff, and the neutral parties regarded the con-duct at the airport as picketing. It is clear from the testi-mony as well as photographs received into evidence thatthe two agents patrolled the area at times when they werenot also handbilling. It is thus obvious that their presenceoperated as the type of signal "which provokes responseswithout inquiry into the ideas being disseminated and dis-tinguishes picketing from other forms of communicationand makes it subject to restrictive regulation." Levitz, su-pra, 205 NLRB at 1133. See also Local 182, Teamsters.Chauffeurs, Warehousemen and Helpers of America (Wood-ward Motors, Inc.), 135 NLRB 851, 857 (1962) (presence ofunion agents in parked cars with signs in snowbank; nopatrolling). Since picketing is both an inducement of indi-viduals and coercion, such picketing as occurred here vio-lated Section 8(b)(4)(i) and (ii)(B) if an object thereof wasunlawful. See Ready Mix Concrete, supra, 200 NLRB 254,fn. 6.I also find that the picketing at the ticket counter ofBraniff was undertaken for an unlawful object. First, thebackground evidence shows a primary dispute with AndyFrain. There was an unlawful threat to picket Braniff incircumstances which indicated that the object was to causea cessation of business between Braniff and Andy Frain. Itis reasonable to infer that the subsequent picketing itselfhad the same object, particularly since the licensing disputewhich had allegedly concerned Respondent earlier was re-solved. This inference is strengthened by the locus of thepicketing. There was no picketing at the main office ofAndy Frain. See Ready Mix Concrete, 200 NLRB at 255256, fn. 10. Moreover, evidentiary guidelines establishedfor proper primary picketing at secondary or common situslocations requires, inter alia, that the picketing clearly dis-close that the dispute is with the primary employer and belimited reasonably close to the location of the primary atthe site.'2Neither of these tests under the Moore Dry, Dockdecision was met here. Until June 17, the picket signs wereaddressed to patrons of Braniff, thus failing to clearly re-strict the dispute to Andy Frain. Furthermore, the AndyFrain employees were located at the Braniff departuregate, far from where the picketing took place. There werealso Andy Frain employees one floor below in the baggageclaim area, but the picketing took place elsewhere. Thiswarrants the inferences that Respondent's efforts were di-rected to Braniff, a neutral, rather than to Andy Frain, the2 Suailrs' Union of the Pafll itlr.. r D D o)n A),, ( o .92 Nl.RB 547(195(1)primary, and that these efforts had as at least one object acessation of business between Braniff and Andy Frain.Respondent sought to escape the implications of its fail-ure to picket near the Andy Frain employees by referenceto certain testimony that it attempted to picket at thoselocations but was deterred by airport authorities.Thus, Union agent Wesley testified that on June I hestationed a picket at the Braniff departure gates whereAndy Frain employees worked. Wesley also testified that "[a] representative from Northwest Orient ..." saidsomething to one of the "leafletters." The "leafletter" re-ported to Wesley that he was told he would be arrested ifhe didn't move. Wesley, in turn, reported this to AttorneyLoewenberg, who told Wesley to position the man back atthe Braniff ticket counter. Respondent never returned tothe concourse area. Later in his testimony, Wesley statedthat a police officer had approached the "leafletter" at thegate, although he admitted that he was not present there.I do not credit Wesley's testimony as to what was said atthe departure gate. First of all, the testimony was in re-sponse to leading questions and constituted hearsay. Re-spondent failed to call the picket as a witness, and it didnot explain its failure to do so. Wesley's testimony is alsoambiguous. First, he testified that a representative fromNorthwest Orient was involved; he later testified that itwas a police officer. The evidence is also ambiguous as towhat the "leafletters" were told they could or could not doand what it was that the "leafletters" were doing that pro-voked whatever occurred. Finally, Wesley's testimony isuncorroborated in any respect. In these circumstances, andin view of his unreliable testimony on other matters in thiscase, I cannot accept Wesley's testimony as establishingwhat took place at the departure gate.Loewenberg also gave testimony, apparently to justifyRespondent's picketing at the Braniff ticket counter. Wes-ley had testified that on May 31, 1977, a Sergeant Pribbletold him that pickets could not "wear placards" inside theairport and that if they did so they would be arrested.Loewenberg testified that in late May or June he received atelephone call from Sergeant Pribble, who told Loewen-berg that if Respondent's agents continued to leaflet and"wear placards" they would be arrested. Loewenberg ob.jected. claiming that he knew of a court decision whichheld that only activity in the fingers of the concourse couldhe prohibited. Later, Pribble called back and said that hewas going to allow Respondent's agents to conduct theiractivity so long as they did not go into the concourse or thefingers. Loewenberg promised to stay away from that area.I do not accept Loewenberg's testimony that Respon-dent was prohibited from picketing or handbilling at thedeparture gate. Loewenberg's testimony is unclear as to thedate of his encounter with Pribble and particularly in spell-ing out exactly where, in relation to Braniff's operation, theconduct was prohibited. These ambiguities could havebeen resolved if Respondent had called Pribble. That it didnot leaves the matter sufficiently in doubt that I must rejectRespondent's contention that it was prohibited from pick-eting at the departure gate.In any event, even if Loewenberg and Wesley's testi-mony is accepted, it does not refute a secondary object.Although Loewenberg's testimony is not entirely clear, I do304 GENERAL SERVICE EMPtOYEES UNION LOCAL 73not believe it establishes a prohibition against picketing thedeparture gate. Braniff. unlike the other airlines, uses the"gate plan" instead of the concourse plan in screening pas-sengers. Under the gate plan. the members of the public gounobstructed to the Braniff departure gates, where thescreening is performed. This is unlike the "concourseplan," where the screening is performed at the head of theconcourse, resulting in a "sterile concourse." Thus. it ap-pears that the public, including Respondent's agents. werefree to approach a point closer to Andy Frain's operationat the Braniff departure gate. The testimony of Wesley andLoewenberg simply shows Respondent's lack of interest inlimiting the secondary effects of its picketing. When con-fronted with an objection to picketing at the departure gatewhere the Andy Frain employees worked, Respondentreadily withdrew the pickets; however, when confrontedwith Pribble's apparent objections to picketing anywhere.the Respondent insisted on its right to picket at Braniff'sticket counter and made no effort to assert a right to picketat the departure gate, even though the public was appar-ently permitted to approach the area. Moreover, there is noevidence that Respondent was restricted Irom picketing thebaggage claim area downstairs from the Braniff ticketcounter, which is not in the concourse area, but whereAndy Frain employees do work. Yet Respondent made noeffort to picket at this location. In these circumstances, Imust reject Respondent's explanations concerning the lo-cation of its picketing.Respondent also contends that its conduct cannot beviolative of Section 8(b)(4) because Braniff and AndyFrain were joint or coemployers and thus it could picketBraniff as a primary employer. In certain situations whereone employer becomes the ally of the primary employer,most notably by performing its struck work or where theoperations of the secondary employer are so intertwinedwith those of the primary that they are essentially a singleemployer, a union is provided a defense to application ofthe literal language of Section 8(b)(4)(B). See Local 282,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Acme Concrete & SupplyCorp.), 137 NLRB 1321 (1962). There is no issue of struckwork here, but there was evidence taken concerning therelationship between Braniff and Andy Frain. I find theevidence insufficient to show a joint employer relationshipor any relationship which would impair Braniff's status asa neutral in Respondent's dispute with And)y Frain.In determining whether a joint employer relationship ex-ists, the Board will consider all relevant circumstances, par-ticularly the following factors: (I) interrelation of opera-tions; (2) centralized control of labor relations; (3)common management; and (4) common ownership or fi-nancial control. See, for example, Cabot Corporation et al.,223 NLRB 1388 (1976), enfd. sub nom International Chemi-cal Workers Union Local 483 v. N.L.R.B., 561 F.2d 253(C.A.D.C., 1977). Cowles Communications. Inc., and SufsunCo., Inc., 170 NLRB 1596, 1599 (1968).The evidence shows no common ownership or financialcontrol between the two firms. And)' Frain is owned by sixmembers of the Frain family, none of whom owns any partof Braniff. There are no common officers. Nor is there anyevidence of centralized control of labor relations or com-mon management. Each company has its own supervisorystaff. and neither plays any part in determining the laborrelations, wage, or hiring policies of the other. The head-quarters of each firm is in a different location, and thefirms are in wholly different businesses. The wages, hours.and working conditions of the Andy Frain airport employ-ees are governed by the collective-bargaining agreementbetween l.ocal 236 and Andy Frain which covers these em-plo ees.Respondent focuses on the interrelationship of opera-tions of the two firms at the airport. However, the evidenceis insufficient to show that the relationship rises to a jointemplover status or that the firms are so intertwined that astrike against one is to be considered a strike against both.lhis evidence does not show that the firms have anythingbut a typical contractual relationship.Braniff is required to provide passenger screening proce-dures by the Federal Aviation Administration. the FAAdoes not prescribe which contractor the airline must use,hut the security program must be approved by the FAA.Braniff does not have any staff which is involved solely insecurity work. There is an FAA security officer at O'HareAirport whose responsibility it is to see that all the airlinescomply with the security regulation.Andy Frain employs between 1,000 and 1,300 employ-ees. only 25 to 30 of whom provide services to Braniff.And)' Frain has been performing baggage claim check ser-vices for Braniff since 1975, and in 1977 it began to providepassenger screening services for Braniff. Pursuant to a con-tractual arrangement between Andy Frain and Braniff,Andy Frain provides inspectors to conduct the predepar-ture screening of Braniff passengers. The number of in-spectors, posts, locations, and hours of duty are agreedupon by the parties as determined by Braniff to meet itsrequirement. Andy Frain is responsible, at all times, for thecourteous conduct, appearance. and demeanor of its em-ployees. The agreement specifically provides that the in-spectors shall be exclusively employees of Andy Frain. anindependent contractor, and that Andy Frain will pay allsalaries and expenses of the employees, including FederalSocial Security taxes and Federal and state unemploymenttaxes. Andy Frain is also required to maintain workmen'scompensation insurance for its employees. While Braniffreserves the contractual right to request Andy Frain to re-move employees from service, it has never actually doneso: nor has Braniff issued any directives or memorandumsto Andy Frain. The actual duties of Andy Frain employeesare guided by certain standard rules set forth in an appen-dix to the agreement. The standards refer to appearanceand the good character required of Andy Frain employees.They require uniforms and express an intolerance for late-ness. Andy F[rain has the responsibility for providing re-placements. Training is to be provided by Andy Frain, andcopies of the training program are to be submitted to Bran-iff for its approval. Andy Frain's employees perform theirpassenger screening services in an area that is leased byBraniff and use equipment which is owned by Braniff.Braniff does not supervise the Andy Frain employees butmerely observes the operation occasionally to insure thatAndy Frain is complying with its agreement and with thesecurity program.305 I)'LCISIONS OF NAI IONAL LABOR RELATIONS BOARDI'hc evidence set forth above shows that the realtionshipbetween Andy Frain and Braniff is simpl a contractualone. The employees of Andy Frain are independent fromcontrol by Braniff or Braniff officials. The only purpose forBraniff officials observing Andy Frain employees is to seethat Braniff's contractual agreement with Andy Frain isbeing followed. Indeed, the contract between Braniff andAndy Frain specifies that Andy Frain is an independentcontractor and the employer of the airport employees. I'heevidence confirms this status.'3 In sum, Andy Frain is aperson and an employer separate and apart from Braniff,and Respondent may not extend its primary dispute withAndy Frain to Braniff.In its brief Respondent objected to my refusal at thehearing to grant a continuance to enforce its subpena to awitness, one Guerin, a representative of another securityagency in Chicago. According to Respondent, (iuerin's tes-timony would have established Braniff as an ally of AndyFrain, and it made an offer of proof of certain evidenceallegedly to that end. I indicated that I would not grant acontinuance to hear the testimony of Guerin. who appar-ently had not answered the subpena, because, in my view,his testimony was not relevant to the issues in this case.Later Guerin did make himself available, but said he couldnot testify before talking with his attorney. Respondent'sattorney stated on the record that he released Guerin be-cause the matter "had been disposed of" by my ruling thatthe evidence would not be received.I reaffirm my ruling that Respondent's proffered evi-dence is not relevant to an asserted ally or joint employerdefense. Respondent made an offer of proof that Guerin'semployer had a labor agreement with Respondent and thathe approached an unnamed official of Braniff to attemptto obtain a contract to perform security screening servicesfor Braniff. It is alleged that this Braniff official stated thatunder no circumstances would Braniff do business withany security agency which had a labor contract with Re-spondent and that Guerin was free to tell the world aboutthis. Such evidence does not tend to show the type of inter-relationship which the Board has recognized in either theally or the single-employer doctrine. Respondent has citedno cases which would require a holding on the profferedevidence that Braniff so aligned itself with Andy Frain asto permit them to be considered a single entity for thepurpose of Section 8(b)(4), and I reject such a contention.I have also considered the application of N.L.R.B. v.Fruit & Vegetable Packers & Warehousemen, Local 760[Tree Fruits Labor Relations Committee], 377 U.S. 58(1966), to the Braniff picketing. In that case, the SupremeCourt held that Congress did not, in Section 8(b)(4)(ii)(B).intend to prohibit all secondary consumer picketing butonly to forbid picketing to prevent all trading with the sec-ondary. I find that the Tree Fruits exception does not applyto the circumstances of this case. The picketing of Braniffcould in no way be characterized as limited to persuadingcustomers of Braniff not to purchase a struck product, asopposed to an effort to completely boycott Braniff. I'hel See ('arpet, l inoleum, Soft 7l and Rew/hent F: oor (' ocrintg La;lctl I /,cal Union No. 419 v N.I R.B, 467 F.12d 392, 405 (D. ('. ('ir 1972): (i,d,,( orporaillon .lspraevidence the location of the picketing and the broadthreat to Ruppel clearly shows that the picketing was"designed to inflict injury on the secondary employer'sbusiness generally, for an object of forcing or requiring thesecondary employer to cease doing business with the pri-mary employer. ..." International Union of ()perating En-gincers. Local N'o. 139, AFL-CIO (Oak (Construction, Inc..226 NI.RB 759 (1976).14B. 771e Hert. IncidentsI find that the conduct of Respondent's agents at thellertz location in December 1976 and January 1977 consti-tuted picketing. T wo or three agents walked about theHertz entrance passing out leaflets protesting Respondent'sdispute with Allied. Signs publicizing this dispute wereclearly visible on the windows of two of the agents' carsparked at either side of the entrance. On two occasions.one of the agents acted as if he were photographing neu-trals passing through the entrance. This activity was car-ried out in the context of earlier incidents, in September1976. of actual picketing. In these circumstances. I findthat the conduct of Respondent's agents constituted pick-eting and thus came within the proscription of subsections(i) and (ii) of Section 8(b)(4). See Lumher and Sawmilli orker.s I.ocal Union No. 2797 (Stoltze land & I.umber('onlpantv). 156 NILRB 388, 394 (1965).I he next question to he considered is whether an objectof the picketing was secondary, i.e., to cause a cessation ofbusiness between Hertz., the neutral, and Allied, the firmwith whom Respondent has a primary dispute, within themeaning of subsection (B) of Section 8(b)(4).I find that the Respondent's conduct at Hertz was for anunlawful object. First of all, the background evidence, in-cluding the earlier picketing of Hertz in September 1976,shows that Respondent was intent on enmeshing neutralsin its dispute with Allied. Second, the activity was not lim-ited to a location near the primary, thus indicating a sec-ondary object under the Moore Dry Dock rules. And third,in conjunction with the picketing, Respondent's agentsphotographed employees and customers of a neutralHertz as they crossed the picket line.In September 1976. Respondent's agent LaGrone ap-proached Hertz official O'Brien and told her about possi-ble picketing-which later eventuated---and the Respon-dent's dispute with Allied. He then told her there wereabout 80 security firms that met area standards in thephone book. The import of this statement was obvious:Hertz, a neutral, was to stop using Allied and utilize aguard service more favorable to Respondent. Moreover,the September picketing, which took place at the Hertzentrance gate, actually resulted in the interference of deliv-eries to Hertz by a neutral truck driver. Indeed, as early asApril 1973, Union Representative Kurasch stated that Re-spondent's general practice was to picket the "clients" ofunfavored employers. This evidence of unlawful object is'1 Since I cainnilt colcllude thatl the sole object of ihe plcketing herein wasto adcanlice n1 area standalds dispute with Andc [:rn In n a primnary was(,cc itl-il. Sec I 111.1) I alsot conclude that Ixioal i'nio9n (99, IUnied Brither,d C (1,' o.pniers and Jinnct of Imleria .4i 4 F, (' ( (A & A C(onirwution( oIn( ) 233 NLiRB 718 1977). is distinguishable306 GENERAL SERVICE EMPLOYEES UNION LOCAL. 73buttressed by the location of Respondents actual picketingof Hertz later in December. The picketing was at the Hertzentrance gate used by Hertz customers and employees. Thegate was at a considerable distance from the location of theAllied guard on the Hertz premises and a legitimate site atwhich Respondent could have publicized its primary dis-pute without enmeshing neutrals.Indeed, Respondent's agents were present at the en-trance gate even after Hertz. placed signs designating theentrance gate for Hertz employees and customers and theexit gate for Allied employees. That it continued to picketat the entrance gate after Respondent's agents knew thelocation of the Allied guard station shows that the Respon-dent deliberately chose a site where its impact would besolely on neutrals. In view of LaGrone's earlier statementto O'Brien, it is obvious that Respondent sought the re-moval of Allied and the substitution of a more favoredemployer. The evidence clearly shows an unlawful cessa-tion-of-business object under Section 8(b)(4)(B) and it isreasonable to infer that the December and January picket-ing-which took place at the same Icoation had the sameobject.In an apparent reliance upon Local 761 InternationalUnion of Electrical Radio & .Machine Workeri. .4 FI-( 10[General Electric Companlia v. N.L.R.B., 366 IU.S. 677(1961), Respondent argues that the exit gage was not trulsa reserved gate after January 24. 1977, because Hertz cus-tomers also used the gate to leave the Hertz facility. Re-spondent misperceives the significance of the reserved gatein this case and misapplies the General Electric case. InGeneral Electric. the Supreme Court held that despite thefact that a struck primary employer sets up a reserved gateon his premises for use by neutrals. a union may lawfullypicket that gate in certain circumstances. One such circunm-stance is where the use of the reserved gate is mingled hbuse of a primary or a neutral who performed work neces-sary to the normal operations of the primary. Here, as wasnot the case in (;eneral Elh'ctri both Htertz gates were atthe site of the neutral employer with whom the Respondenthad no dispute, and, since both primary and secondaryemployers were present, the Moore D)ri l)oc rules go,-erning common situs picketing apply. Moveover, Respon-dent relies on the alleged mingled use of the exit gate, notthe gate which was reserved for neutrals. There is no evi-dence that employees of Allied, the primars, used the en-trance gate which Respondent did picket and which wasreserved for neutrals. Thus, Respondent made no effort tolimit its appeal to the primary employer even after itsagents knew that there was a gate reserved for use b, theprimary. The inference is justifiable that Respondent didthis in order to cause Hertz to put pressure on Allied.Respondent also argues, based on the testimonv of Pie-cos and Wesley, that on January 26, 2 days after the re-served gate signs were posted, Respondent sought to picketat the exit gate reserved for Allied but was precluded fromdoing so because a police officer stopped them. Accordingto Respondent, this was the last day its agents appeared atthe Hertz facility and the only day the' appeared at theexit gate. Of course this argument fails, because I haiediscredited the testimony that these exents took place onJanuary 26. Rather. I credit O'Brien that these events tookplace on March 16 and that the Respondent's agents pick-eted at the entrance gate which was at that time marked forHertz all(ie on January 26 and on that date made no effortto picket the exit gate reserved for Allied. Thus. accordingto the credited testimony. Respondent's agents appearedtwice at the Hertz facility after January 24. Moreover, Ihave discredited the testimony of Wesley that he spoke to apolice officer who limited his picketing at the exit gate onJanuary 26. In addition, Respondent never mentioned thisalleged limitation to Hertz officials as a possible justifica-tion for picketing at the entrance gate.Respondent's picketing after January 24. like its earlierpicketing. took place at a location far from the known situsof the primary, thus indicating Respondent's total lack ofinterest in making a primary appeal. What is significantahbout the picketing in late January is that there was a for-mral notice that the entrance gate uwas reserved for neutralsand yet Respondet's agents again picketed at the en-trance. Such ai disregard for a gate reserved for neutrals isthe strongest possible evidence of unlawful object.Paragraph IX(b) of the complaint alleges that on De-cember 27 and 28 Respondent's agent, Bonesz, acted as ifhe were taking pictures of neutrals crossing the picket lineat the entrance gate of lertz' facility. The General Counselalso alleges that such conduct was for an unlawful objectand thus constitutes a separate violation of Section 8(b)(4).TIhe basic evidence on this issue is not seriously in dis-putte. Bonesz on seeral occasions in late December point-ed a camera at a Hertz driver, Hertz official O'Bnen. andHertz customers as they were entering the Hertz facilitypast the picketers. Hie used a movie film on one day and astill camera on the other. There was no film in the cameras.The General Counsel alleges that such conduct is inherent-Is coercive. citing a numbter of cases. most of which involvea union's photographing eimployees crossing a picket line,which has been found to constitute a violation of Section8(h)( 1 )(A)I find that photographing of neutrals had an object ofstopping neutrals from crossing the picket line and stop-ping Ilertz from doing business with Allied. While there isthe suggestion in the record that Bonesz used cameras as aretaliation against the use by Hertz employees of camera,to photograph the picketers, this reason does not reallyexplain Respondent's actions. The Hertz employees used acamera to obtain cxidence of activity which was latercharged to be unlawful, and such evidence was introducedin this proceeding. More important, perhaps. Bonesz ad-mittedly had no film in his cimerai,, thus negating anylegitimnte purpose for the activity. TIhe act of photograph-ngt! neutrals crossing a picket line has the reasonable ten-dencs to lead neutral persons to believe that photographsma) he used in some was, to retaliate against them forcrossing the picket line and doing business with anotherneutral here. Iertz. 'I'his is inherently coercixe and inhi-hits not only the customers but necessarily the neutrtallcrtz. Boniesz also pointed his camera toward O'Brien. adirect approach to a neutral emplover. Fhe activlts tookplace at a location utilized hby neutrals and had no possiblerelationship with Allied except that it tended to cause aninterference in the business relationship between Hertz andAllied. an unlau ful object. It is no answer that the use to307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the photographs may be put is not immediately ap-parent to the neutrals, for this very ambiguity tends tocoerce and to inhibit the business relationship in a mannerwhich the Act proscribes. This analysis applies as well tothe employee of the neutral, the Hertz driver. Even thoughshe was not induced by the cameras to refuse to cross theline, it is not necessary that an inducement directed at aneutral employee be successful to be proscribed.In these circumstances, I find that Respondent's use of acamera in December 1976 to photograph or apparentlyphotograph neutral persons crossing the picket line con-firmed the illegal object of the picketing and was itself vio-lative of Section 8(b)(4)(i) and (ii)(B).C. The Recognitional ObjectThe General Counsel alleges that Respondent also vio-lated the Act because another object of its appeal to thesecondaries-Braniff and Hertz--was to have them require"any other employer"-Allied and Andy Frain--"to rec-ognize or bargain with a labor organization as the repre-sentative of his employees unless such labor organizationhas been certified ...." Although application of this pro-vision requires some inquiry into the nature of the primarydispute, it does provide an additional basis for violation ofSection 8(b)(4)(B). See Retail Clerks Union Local 770, Re-tail Clerks International Association, AFL CIO [UnitedStates Hardware and Paper Company, Wesco MerchandiseCompany, and Food Employers Council, Inc., Intervenors] v.N.L.R.B., 296 F.2d 368, 374-375 (D.C. Cir. 1961)."5I find that the Union's recognitional object is establishedby the record evidence. Since May 1972, Respondent hassought recognition of the Allied employees. Its agents at-tempted to obtain a contract with Allied, indicating thatthose employers who refused to sign contracts would besubjected to picketing. In September 1976, when Respon-dent first picketed at the Hertz facility, Attorney Loewen-berg told a Hertz official that Knight Patrol, another guardservice, was "coming in to work things out" but Allied wasnot; and LaGrone stated that Respondent was interestedin new members. LaGrone also told a Hertz official thatHertz' problem was with Allied, whose men were not"union men or brothers." As to the And), Frain dispute,the evidence shows that on numerous occasions, beginningin August 1975, Respondent insisted that Andy Frain rec-ognize it as bargaining representative of employees it knewwere represented by a sister local. In neither case was Re-spondent certified as representative of the employees itsought to represent.Respondent objects to the admission and considerationof certain background evidence in both Allied and AndyFrain matters-much of it having to do with establishing arecognitional object-on the grounds that the events oc-curred beyond the 6-month statutory limitations period setforth in Section 10(b) of the Act. It also alleges that somei Before the 1959 amendments. Sec. 8(h)(4)(A) prohibited seiondll .a-tivit) with a cease doing husiness object aind Sec. 8(b)(4tB) prohibitcd .e-ondary activitl with a recognitional object the 1959 amendmentls added aprovision. Sec. 8(b)(7). dealing with recognitionail picketng ;and comlbinedthe language of subsections (A) ;and (B) of 8 4)(4) Inll Sec 8(hl4)(4lB).of this evidence was the subject of a "settled" case, 230NLRB 351 (the case before Administrative Law Judge Ma-loney), mentioned above. Neither objection is meritorious,and I adhere to my ruling at the hearing that such evidenceis admissible and probative.As to the first point, Section 10(b) bars complaints basedon untimely charges; it does not bar evidence. The evi-dence was taken to shed light on specific conduct whichtook place within the 10(b) period and which was properlycharged as a violation herein. Whether the evidence wasstale depends on whether intervening events made the ear-lier evidence less probative; I find that it did not and thatRespondent's course of conduct over the entire periodfrom 1972 to the present is relevant to the matters litigatedherein, particularly the object of Respondent's conductand activities.As to the second point, there is some doubt in my mindas to whether the eairlier case involving 8(bX4) and 8(b)(7)charges and, incidentially, the same secondary and primaryemployers involved in this case, was actually a settlement.If so, it was a peculiar type of settlement, because Respon-dent withdrew its answer but, as the Board's decisionstates, did not admit it had committed any unfair laborpractices. Thereafter, upon a motion for summary judg-ment, the Board adopted findings that Respondent com-mitted unfair labor practices and entered an agreed-uponorder. However, even assuming that the matter was settle-ment, I conclude that there is no impediment to use of theunderlying evidence to shed light on the Respondent's ob-ject in connection with violations alleged and litigated inthis case. See Northern California District Council of Hod-carriers and Common Laborers of America, AFL-CIO, et al.(Joseph's Landscaping Service), 154 NLRB 1384 (1965),enfd. 389 F.2d 721 (9th Cir. 1968). This is true even wherethe settlement agreement has not been formally set aside.Local Union 613 International Brotherhood of ElectricWorkers, AFL-CIO (M.H.E. Contracting, Inc.), 227 NLRB1954, fn. 1 (1977).D. Respondent's Area Standards DefenseRespondent alleges that its object in both the AndyFrain and the alleged Allied cases was not the prohibitedobjects set forth in 8(b)(4)(ii)(B) but rather a primary ob-ject to protest so-called lower area standards, alleged non-competitive wage and fringe benefits, of Andy Frain andAllied. In order to succeed in rebutting the evidence I havediscussed above, which shows cease-doing-business andrecognitional objects, Respondent must show that the soleand real object of its conduct was the primary protest of anarea standards dispute.t6Although there is some evidence that union representa-tives, particularly Loewenberg, mentioned area standardsto Allied and Andy Frain representatives and the picketsigns identified the primary disputes as being area stan-dards disputes, I am not persuaded that this was the sole or, See L.o, l 0.i) Plllrluher. U!nited A .oIi' iion ol Journemien and Appren-itt .ic It ' t i Plullnwg and Pipr Fitring I ndu lnt of the LU nited Slater and (Canidta A iL ( 1). ei. o(Mte r Plimlbing. Inc .187 NLRB 652. 657 (1970).enfd 469 1: 2d 403 (7th ( ir 1972).308 GENERAL SERVICE EMPLOYEES UNION LOCAL 73even the real reason for Respondent's picketing of second-ary employers.First of all, whatever the nature of the primary disputeswith Allied and Andy Frain, Respondent's statements tosecondary employers clearly show that it sought to enforceits primary disputes by causing a cessation of business be-tween those primary employers and neutral secondary em-ployers. This is buttressed by the location of the picketingand the absence of any real evidence that Respondent wasmaking appeals to the primary employers at the location ofthe primaries.Furthermore, the trier of fact is not bound by the lan-guage on the picket sign in assessing the real object of thepicketing." I find that the Respondent injected the areastandards language on the signs and in its letters and re-marks to Allied and Andy Frain in an attempt to insulateits threats and picketing from chargeable violations. Twicebefore in Board proceedings its area standards defense tounlawful conduct was rejected. Moreover, its area stan-dards inquiries were first made in the midst of efforts toobtain recognition. Thus, even after Respondent's May 3,1976, area standards letter to Andy Frain. Respondent'sagents sought, in two separate meetings with Andy Frainofficials, to obtain a contract with Andy Frain. And inLoewenberg's January 1977 threat to Ruppel there was nomention of area standards. With respect to Allied. Respon-dent's very first letter in 1972 requested recognition andthreatened to notify the public of Allied's failure to meet"union standards." Subsequent conversations show a de-termined effort to have Allied recognize Respondent. In-deed, even after its specific "area standards" letter to Al-lied, dated August 27, 1974, Respondent's agents hadconversations with Hertz officials in September 1976 clear-ly showing Respondent's continued recognitional object.Significantly, in December 1976, Respondent's agentsphotographed employees and customers of Hertz, a neu-tral, at the Hertz entrance gate. This was inconsistent witha primary area standards objective. Thus, Respondent nev-er clearly eschewed a recognitional object and has failed toshow that its only object in picketing the secondary em-ployers was to force adherence by the primaries to areastandards.In connection with its asserted area standards defense,Respondent made two offers of proof. First, Respondentoffered to prove that Representative Bonesz would testifythat on November 8, 1976, he received a report from Rich-ard Wesley, whom he directed to apply for a job with Al-lied, that "Allied paid approximately the same hourly rateof pay as the area standard except that the rate fluctuatedup and down according to different locations ..." andthat Allied's benefits were different in other respects. Thesecond proffer was that Respondent's counsel, Loewen-berg, would testify that if at any time after March 1977Andy Frain had met area standards by improving its wagesand monetary fringes, Respondent would have engaged inno further action against Andy Frain and that he men-tioned this to the General Counsel's Regional Office per-sonnel.Although I excluded such evidence at the hearing, I17 See N.L.R.B. v. International Brotherhood of Electrical WVoreris. Af ICIO, Local 453. 432 F.2d 965. 969 (8th Cir 1970)shall, for the purposes of this decision, assume that theproffer constitutes evidence in this case. I note the hearsaynature of the first proffer and the conclusionary nature ofthe second. In these circumstances, the reliabiity of thistestimony is highly suspect, especially since I have discred-ited witnesses Bonesz. Wesley, and Loewenberg at otherpoints in this decision. Nevertheless, I conclude that thisevidence would not establish that Respondent's sole objectin picketing Hertz and Braniff was to further a lawful andprimary area standards dispute.As I have indicated, the evidence with respect to theAllied dispute shows that since 1972 Respondent soughtrecognition as the representative of Allied's employees, andits picketing in September 1976 was accompanied by state-ments clearly showing a cease-doing-business and a recog-nitional object. It is a reasonable inference that Respon-dent's December picketing was part and parcel of the sameconduct and that its objects were the same, particularly inview of the location of the picketing and its photographingof neutrals who crossed the picket line. Respondent arguesthat since it obtained wage and benefit information fromAllied on November 8. prior to the December picketing, itsobject in the December picketing must have been differentand solely for area standards, as its picket signs indicated.Respondent also relies on a self-serving letter sent on No-vember 8 to Allied renouncing a recognitional object. Thisletter was sent pursuant to a provision in the agreed-uponBoard order in Administrative Law Judge Maloney's deci-sion.'8This argument, which is essentially that, notwith-standing earlier evidence of unlawful object, Respondentchanged its object solely to a benign one after November 8.is unpersuasive.There is no evidence that Respondent made any neweffort to notify Hertz that its purpose was not to interferewith the Allied-Hertz business relationship, and it did nottake steps to keep its activity as close as possible to the siteof the primary dispute. Respondent did not, except briefly,picket Allied at its situs. Moreover, Respondent's effort onNovember 8 to obtain wage and benefit information fromAllied was not an indication of a change in position ortactics. Respondent had requested such information in Au-gust 1974. when it gave Allied 72 hours to respond or facethe prospect of picketing; and as early as May 30, 1972.Respondent had threatened to publicize that Allied wasnot meeting "union standards." On the contrary, the veryfact of an inquiry as late as November 1976 confirms thatearlier area standards pronouncements by Respondentwere made without foundation. There is no reason to be-lieve that the events of November 8 meant that the earlierunlawful objectives had been abandoned completely orthat there was a change in Respondent's objectives. Mostsignificantly, however, in December 1976-well after thealleged change of position on November 8-Respondent'sagents photographed neutral employees of Hertz and its1I After the close of the hearing, the Respondent moved to enter intoevidence a slipulation hetween it and Allied that on November 8. 1976.Respondent sent Allied a letter as specified in Ihe decision of Administra-\ive L.iaV Judge Maloney in 230 NLRB 351. 354. The General Counselopposed this motion. Because the matter is the subject of stipulation andwas related to compliance with requirements in an earlier decision. and Inthe interests of a full record, I hereby grant the motion.309 DECISIONS OF NAT IONAL I.ABOR RELATIONS BOARI)customers, conduct completely inconsistent with the pub-licizing of a lawful and primary area standards dispute.The November 8 letter, of course, said nothing about Hertzor the avoidance of a secondary cease-doing-business ob-ject.As to the Andy Frain Braniff dispute, the proffered evi-dence is that Attorney Loewenberg would not have author-ized the picketing if Andy Frain had complied with areastandards in March 1977. Of course, Loewenberg's conclu-sionary testimony is, like the language on the picket sign,self-serving and not entitled to great weight. His unlawfulthreat to Ruppel of course occurred before his allegedchange of heart. Moreover, in Loewenberg's last conversa-tion with Michael Frain, he sought recognition. There is noevidence that Loewenberg made any effort to get in touchwith Frain to indicate a change of position: nor did heattempt to neutralize his threat to Ruppel.Thus, I must conclude that even though an object ofRespondent's conduct may have been to protect area stan-dards, this was not the sole object of its conduct directedtoward Braniff and Hertz. and its object was certainly notlimited to primary appeals.CONCi.USIONS 01 LAWI. Andy Frain, Inc.. and Allied Security, Inc.. are, re-spectively, an employer and a person engaged in com-merce, or in an industry affecting commerce, within themeaning of Section 2(2), (6), and (7) and Section 8(h)(4) ofthe Act.2. General Service Employees Union Local No. 73. affi-liated with Service Employees International Union. AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3. By threatening to picket, and picketing, Braniff Inter-national Airlines with an object of forcing Braniff to ceasedoing business with Andy Frain, Inc., and for the furtherobject of forcing Andy Frain, Inc., to bargain with Re-spondent as the collective-bargaining representative of itsemployees, Respondent violated Section 8(b)(4)(i) and(ii)(B) of the Act.4. By picketing the Hertz Corporation with an object offorcing Hertz to cease doing business with Allied Security,Inc., and for the further object of forcing Allied Security,Inc., to bargain with Respondent as the collective-bargain-ing representative of its employees, Respondent violatedSection 8(b)(4)i) and (ii)(B) of the Act.5. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on commerce and are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(b)(4)(i) and (ii)(B) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.The General Counsel urges that Respondent's conductherein, taken together with its past history, requires theissuance of a broad order prohibiting not only unlawfulsecondary activity directed to the secondary employers inthis case with regard to disputes with the primary em-ployers in this case, but also such activity directed to allsecondaries with respect to all primaries. I agree with theGeneral Counsel that such a broad order is necessary andeffectuates the policies of the Act.Such broad orders are required where the Respondent'sconduct, both in the record and in the past history of liti-gated cases, warrants a finding that the Respondent hasshown a proclivit\ or a general scheme to violate the Act.iI believe that such a finding is justified herein.Respondent has been found to have violated Section8(b)(4)(b) in an earlier case and it has been shown that,despite the Board's recent findings of additional violationsof Section 8(b)(4)(B) and the agreement to entry of a nar-row order in 230 NLRB 351, it continues to use secondarymethods to settle disputes. The instant case involved lenghtypicketingagainst two secondaries, photographingof neutrals,and a threat to a neutral. This history shows a pro-clivity to violate the secondary boycott provisions of theAct. I also note that Respondent has twice before beenfound to have violated Section 8(b)(7)(C) by improperlypicketing for recognition. an object of its conduct in theinstant case. Moreover, the facts in this case demonstratethat the Respondent is bent on utilizing secondary pres-sures in order to obtain a general goal, i.e.. the representa-tion of all security personnel within its jurisdiction. Forexample, the evidence in this case shows that Loewenbergtold a Braniff representative that other airlines had cooper-ated with him, presumably in utilizing favored employers;LaGrone told a Hertz representative that Respondent wasalways interested in getting new members; Kurasch told anAllied representative that Respondent's practice was topicket the clients of firms which did not sign a contract and"the) usually lose the business." In these circumstances itis reasonable to anticipate future violations and it is neces-sary to prohibit such unlawful conduct directed against allpersons in connection with disputes with any and all pn-mary employers or persons.In view of the scope and breadth of the Respondent'sactivities and, because of this, of the Order, I also find itnecessary to insure that notice of Respondent's conductand the Board's remedy reach all interested and potentiallyaffected persons. I raditional notice posting at places whereemployees of the parties involved herein or members ofRespondent congregate is insufficient to notify all potentialprimaries and secondaries or members.20I therefore willrecommend that Respondent publish the notice at its ownexpense in a newspaper of general circulation in the Chica-go area. See United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, Local 428 AFL (Frank W. Hake), 112NLRB 1097, 1102 (1955).I lo i n tt, rolo,,,a Broliherhood u J El ctricl ar f orkerr, 1oeal 5)01, et a ISrniu-/l I.aLyir] v. ; L.R B. 341 Ui.S. 694. 7(15 706 (1951): N L.R.B. v. Internariuorlo I otncm t' ()p erattng, tignin nere. I ,moa 571 [l.a e tie 1 st,5rln (u. ], 317F.2d 638. 644 (8th (ir. 1963): .L. R B. v. loeal 282. Internatiional Brotherhdn cc ITnowern, (C hoffft;rrs, 14'archouenien, and c Helpers of Aicrida /S' Slri( l, ig ( oyr .428 : 2d 994. 999 (2d (Cir. 1970)-(I here is testimony that Respondent has 18.000 members310 GENERAL SERVICE EMPLOYEES UNION LOCAL 73Upon the foregoing findings of fact and conclusions oflaw and the entire record in this case. and pursuant toSection 10(c) of the Act. I hereby issue the following rec-ommended:ORDER 21Respondent General Service Employees Union LocalNo. 73, affiliated with Service Employees InternationalUnion, AFL-CIO, Chicago, Illinois, its officers, agents,and representatives, shall:1. Cease and desist from:(a) Engaging in, or inducing or encouraging individualsemployed by Braniff International Airlines or any otherindividual employed by any person engaged in commerceor in an industry affecting commerce to engage in, a strikeor a refusal in the course of their employment to use, man-ufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities or to per-form any service; or threatening, coercing. or restrainingBraniff Internaional Airlines or any other person engagedin commerce or in an industry affecting commerce, wherein either case an object thereof is forcing or requiring Bran-iff International Airlines or any other person to cease us-ing, selling, handling, transporting, or otherwise dealing inthe products of Andy Frain, Inc., or any other producer,processor, or manufacturer or to cease doing business withAndy Frain, Inc., or any other person, or forcing or requir-ing Andy Frain, Inc., or any other employer to recognizeor bargain with Respondent as the representative of suchemployees under the provisions of Section 9 of the Act.(b) Engaging in, or inducing or encouraging individualsemployed by Hertz Corporation or any other individualemployed by any person engaged in commerce or in anindustry affecting commerce to engage in, a strike or arefusal in the course of their employment to use, manufac-ture, process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or to per-form any service; or threatening, corecing or restraining21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall. as pros vided in Sec102.48 of the Rules and Regulations, be adopted b) the Board and becomeits findings. conclusions, and Order. and all objections thereto shall hedeemed waived for all purposes.Hertz Corporation or any other person engaged in com-merce or in an industry affecting commerce, where ineither case an object thereof is forcing or requiring HertzCorporation or any other person to cease using, selling,handling, transporting, or otherwise dealing in the prod-ucts of Allied Security, Inc., or an) other producer, pro-cessor or manufacturer, or to cease doing business withAllied Security, Inc., or any other person. or forcing orrequiring Allied Security, Inc., or any other employer torecognize or bargain with Respondent as the representativeof its employees unless such labor organization has beencertified as the representative of such employees under theprovisions of Section 9 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the act:(a) Post at its business office and meeting halls copies ofthe attached notice marked "Appendix." 2 Copies of saidnotice, on forms provided by the Regional Director forRegion 13. after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Deliver to the Regional Director for Region 13signed copies of said notice for posting by Andy Frain,Inc.. Allied Security, Inc., Braniff International Airlines,and Hertz Corporation, if they are willing, at all locationswhere said employers normally post notices to their em-ployees.(c) Publish, at its expense, the terms of the notice in aform and size approved by the Regional Director for Re-gion 13 in a daily newspaper of general circulation in theChicago, Illinois, area. Publication is to be made on 3 sepa-rate days within a 3-week period at a time designated bythe Regional Director.(d) Notify the Regional Director for Region 13. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.: In the esenl that this Order is enforced hb a judgment of Ihe UniledStates (Court of Appeals. the sords in the notice reading "Posted by Orderof the National Ilabor Relaions Board" shall read "Posted Pursuant to aJudgment of the t nited States Court of Appeals Enforcing an Order of theNational Labor Relatins Board"31 1